department of the treasury internal_revenue_service washington d c office_of_chief_counsel date number release date uil the honorable harry reid united_states senate washington dc dear senator reid conex-112497-11 am responding to your inquiry dated date on behalf of your constituent asked about the additional standard_deduction for personal_property_taxes as requested responded directly to behalf am enclosing a copy of my response and told him you had written on his hope this information is helpful if you have any questions please contact me or identification_number at sincerely michael j montemurro chief branch office of associate chief_counsel income_tax and accounting enclosure department of the treasury internal_revenue_service washington d c office_of_chief_counsel date conex-112497-11 uil dear am responding to your inquiry to senator harry reid senator reid wrote to us on your behalf and asked us to reply to your e-mail you asked why taxpayers may no longer increase their standard_deduction by personal_property_taxes on the schedule l because a taxpayer can only deduct personal_property_taxes on schedule a of form_1040 presume you were referring to real_estate_taxes in determining regular_tax_liability taxpayers can take an itemized_deduction for certain state and local_taxes they pay including individual income taxes real_estate_taxes and personal_property_taxes in the congress changed the law to permit a taxpayer who did not itemize deductions on schedule a of form_1040 to claim an additional_standard_deduction_for_real_estate_taxes sec_63 of the internal_revenue_code the code a taxpayer could increase his or her standard_deduction by dollar_figure dollar_figure if married_filing_jointly attributable to real_estate_taxes paid during the year the congress however limited this deduction to years beginning in or for tax years beginning in a taxpayer must itemize deductions to claim the deduction for state and local_taxes described above hope this information is helpful if you have any questions please contact me or identification_number at sincerely michael j montemurro chief branch office of associate chief_counsel income_tax and accounting cc the honorable harry reid
